Order filed June 12, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00011-CV
                                  ____________

                       J.C. WALTER, III, ET. AL., Appellants

                                          V.

  MARATHON OIL CORPORATION AND MARATHON E.G. LPG LIMITED,
                           Appellees


                      On Appeal from the 295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-58805


                        ABATEMENT ORDER

      The parties filed an agreed motion to file appellate briefing under seal. Attached
to the motion is a “Temporary Sealing Order” signed December 6, 2011, in which the
trial court temporarily sealed documents in the case below. The trial court’s order is a
temporary sealing order; it does not set a hearing pursuant to Texas Rule of Civil
Procedure 76a for a permanent sealing order.

      Court records “are presumed to be open to the general public.” Tex. R. Civ. P.
76a(1). The sealing of a record must meet the procedural prerequisites set forth in Rule
76a. See Davenport v. Garcia, 834 S.W.2d 4, 23–24 (Tex. 1992). Section 4 of Rule 76a
provides:

       4. Hearing. A hearing, open to the public, on a motion to seal court records
       shall be held in open court as soon as practicable, but not less than fourteen
       days after the motion is filed and notice is posted. Any party may participate
       in the hearing. Non-parties may intervene as a matter of right for the limited
       purpose of participating in the proceedings, upon payment of the fee required
       for filing a plea in intervention. The court may inspect records in camera
       when necessary. The court may determine a motion relating to sealing or
       unsealing court records in accordance with the procedures prescribed by
       Rule 120a.
The parties’ motion does not reflect that the trial court held a hearing as required by Rule
76a. Before restricting public access to filed court records, the court must comply with
the procedural requirements of the rule, including motion, posted notice, public hearing,
and public order. See Tex. R. Civ. P. 76a(3)–(4), (6); Gen. Tire, Inc. v. Kepple, 970
S.W.2d 520 523–24 (Tex. 1998). The appellate court may seal the appellate record on an
agreed motion when the trial court has properly ordered court records sealed.

       We ORDER the judge of the 295th District Court to immediately conduct a
hearing at which appellants, appellees, and their counsel shall be present to determine
whether the record and briefs in this case constitute court records under Rule 76a, and if
they do, to hold the Rule 76a hearing and determine whether the documents should be
sealed. See Tex. R. Civ. P. 76a(1), (8).

       The trial judge shall see that a record of the hearing is made, shall make findings
of fact and conclusions of law, and shall order the trial clerk to forward a record of the
hearing and a supplemental clerk’s record containing the findings and conclusions.
Those records shall be filed with the clerk of this court on or before July 12, 2012.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement
to request a hearing date from the trial court and to schedule a hearing in compliance with
this court’s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.



                                           PER CURIAM


Panel consists of Justices Frost, Boyce, and McCally.